Name: Commission Regulation (EEC) No 2408/90 of 14 August 1990 laying down a special rule concerning exports of certain beef sold under Regulation (EEC) No 1680/90
 Type: Regulation
 Subject Matter: animal product;  trade;  Europe
 Date Published: nan

 18 . 8 . 90 Official Journal of the European Communities No L 223/9 COMMISSION REGULATION (EEC) No 2408/90 of 14 August 1990 laying down a special rule concerning exports of certain beef sold under Regulation (EEC) No 1680/90 ning trade with the German Democratic Republic in the agriculture and fisheries sector (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 1 680/90 (3) on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain inter ­ vention agencies and intended for export provides for the sale of certain beef which is to be exported without refunds ; Whereas it should be specified that imports into the German Democratic Republic cannot be regarded as exports in this sense, given the provisions of Commission Regulation (EEC) No 2252/90 of 31 July 1990 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 2060/90 on transitional measures concer ­ HAS ADOPTED THIS REGULATION : Article 1 In the case of the beef referred to in point (b) of Annex I to Regulation (EEC) No 1680/90, imports into the German Democratic Republic shall not be regarded as exports . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 August 1990 . For the Commission : Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . V) OJ No L 157, 22. 6 . 1990, p. 18 . (4) OJ No L 203, 1 . 8 . 1990, p. 61 .